But one reason of appeal is assigned, namely, that the court erred in ruling on the preliminary examination of the child that she understood the nature of an oath and that she was competent to testify as a witness. The finding shows that this reason is without foundation.Holcomb v. Holcomb, 28 Conn. 177; Wheeler v. UnitedStates, 159 U.S. 523, 16 Sup. Ct. Rep. 93.
On the argument before us another point was pressed, namely, that it appears from the transcript of the stenographer's *Page 317 
notes that the court did not pass upon the competency of the child to be a witness before admitting her to testify, but only ruled that it would allow the oath to be administered to her and leave the matter to be disposed of in its charge to the jury.
Although the transcript and the charge have not been printed for use on this appeal, they became, by the action of the trial court, part of the record of the cause in this court, and could be referred to as such for any proper purpose. See Rules of Court, p. 99, §§ 20-22. Without considering whether there is anything in them inconsistent with the finding, it is enough to say that they cannot be of any benefit to the appellant, since the claim of error in question was not made a reason of appeal; contradicts the only reason of appeal which is stated; and no leave has been sought to introduce it by an amendment of the appeal. General Statutes, §§ 798, 802; Rules of Court, p. 103, § 39.
   There is no error.
In this opinion the other judges concurred.